DETAILED ACTION
Status of the Application
Receipt of AFCP 2.0 Request and the Response and Amendment after Final Office Action filed 02/19/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1 and 6-9
Withdrawn claims: 				None
Previously cancelled claims: 		2-5
Newly cancelled claims:			None
Amended claims: 				1
New claims: 					None
Claims currently under consideration:	1 and 6-9
Currently rejected claims:			1 and 6-9
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harte (US 2010/0291265), in view of Fukazawa (JP3774868; attached translated copy used for citations).
Regarding claim 1, Harte teaches a process for obtaining a homogenous (corresponding to consistent) dough (Abstract, [0048]) comprising: (a) mixing flour between 1-50% w/w of the dough ([0014]), starch between 1-25% w/w of the dough ([0019]), and additives such as salt between 0.5-25% w/w of the dough ([0029]); wherein the flour is selected 
However, Fukazawa teaches a process for making a bread dough comprising adding water at a temperature of 40-65°C to a dry mix (page 5, line 11 under section (1-1)) and mixing (corresponding to “chaos time” as interpreted by “kneading progresses at the time of chaos” statement on page 9 in step (4) of paragraph 1) for 5 -20 minutes (page 5, last 
It would have been obvious for a person of ordinary skill in the art to have modified the process of Harte to include the water temperature and mixing speed and time as taught by Fukazawa.  Since Harte discloses that the dough is formed by mixing water and dry ingredients in a variable speed mixture that uses low speeds and that the dough can produce bread, but does not specify a mixing speed at which to make bread, a skilled practitioner would be motivated to consult an additional reference such as Fukazawa in order to determine a suitable speed at which to mix bread dough.  In consulting Fukazawa, the practitioner would find a mixing speed that falls within the claimed range and a water temperature that overlaps the claimed range, rendering them obvious.  Although Fukazawa utilizes wheat flour in the bread (page 2, paragraph 2) while Harte discourages the use of more than 2 ppm of wheat allergens ([0002]), Harte also discloses a mixture of oat, rice, and/or quinoa in addition to cornstarch as a replacement for wheat flour ([0013]) and the incorporation of xanthan gum to mimic the functionality of gluten from wheat ([0015]); these disclosures at least suggest that a practitioner would be motivated to consult references that utilize wheat flour and use a mixture that replaces wheat flour while mimicking its functionalities.  Furthermore, Harte teaches that typical baking compositions include wheat flour ([0004]); therefore, if wheat allergen is not an issue, then the practitioner would readily recognize that wheat flour could be used in creating a dough.
Regarding claim 6, Harte teaches the invention as disclosed above in claim 1, including the dough having a flour content of 1-50% w/w ([0014]), a starch content of 1-25% w/w 
Regarding claim 9, Harte teaches the invention as disclosed above in claim 1, including the dough is baked at a temperature of at least 149°C (corresponding to 300°F), which overlaps the claimed range ([0060]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harte (US 2010/0291265) in view of Fukazawa (JP3774868; attached translated copy used for citations), as applied to claim 1 above, and further in view of Villagran (WO 2006/133388; cited by applicant), Huang (Huang, H.; Kokini, J.L., "Measurement of biaxial extensional viscosity of wheat flour doughs", September/October 1993, Journal of Rheology, 37(5), pages 879-891), and Staff (Staff, "The science of fermentation", June 18, 2015, Bakemag.com).
Regarding claim 7,
However, Villagran teaches a process for preparing a homogenous dough comprising a rice flour composition that includes flour between 20-95% w/w and starch between 5-80% w/w (page 7, paragraph 1) being added to a dry blend in a content of between 2-100% w/w (page 10, paragraph 3).  The balance of the dry blend comprises additives (corresponding to protein sources, fiber, minerals, vitamins, colorants, flavors, fruits, vegetables, seeds herbs, and spices) (page 10, paragraph 3).  Villagran also teaches humidity is a variable that can be modified, among others, by adjusting the ratio of wet to dry ingredients, the ratio of wet to dry ingredients would have been considered a result effective variable by one having ordinary skill in the art as decreased water content will result in a drier compositions (page 13, paragraphs 3-4).  Villagran also teaches biaxial resistance is a variable that can be modified, among others, by adjusting the protein content of the dough, the protein content would have been considered a result effective variable by one having ordinary skill in the art as swelling of a starch and/or flour is accompanied by an increase in viscosity (Villagran, page 18, paragraph 3).  As such, without showing unexpected results, the claimed humidity and biaxial resistance cannot be considered critical.  Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the ratio of wet to dry ingredients and protein content in the dough of Villagran to obtain the desired humidity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller
Additionally, Huang teaches that as protein content is increased in a protein-starch-water system, the magnitude of the elasticity (referred to as storage modulus) and viscosity (referred to as loss modulus) increases (page 880, paragraph 1) and therefore, biaxial resistance (corresponding to biaxial extensional viscosities) is affected by protein content (page 890, paragraph 1).  Staff teaches the pH of dough should be 4.0-6.0 (page 2, paragraph 2), which overlaps the claimed range.  
It would have been obvious for a person of ordinary skill in the art to have modified the process of Harte to optimize biaxial resistance and humidity as taught by Villagran and Huang.  Since Harte incorporates dry and wet ingredients in the dough, but does not disclose a specific humidity or biaxial resistance, a skilled practitioner would be motivated to consult Villagran and Huang in order to determine a method to obtain a suitable humidity and biaxial resistance. 
It would have been obvious for a person of ordinary skill in the art to have modified the process of Harte to result in a dough with the pH taught by Staff.  In the absence of information regarding the pH of dough, a skilled practitioner practicing the process of Harte would have consulted and incorporated the teaching of Staff which would result in the selection of a value within the claimed range and therefore render the claimed range to be obvious.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harte (US 2010/0291265) in view of Fukazawa (JP3774868; attached translated copy used for citations) as applied to claim 1 above, and further in view of Cisamolo (WO 1997/025871; attached translated copy used for citations).
Regarding claim 8, Harte teaches the invention as disclosed above in claim 1, including the dough is sheetable ([0048]), can be used to produce baked products such as cookies, crackers, and pastries ([0058]), and is cut into pieces ([0055]).  The prior art does not teach that the dough is laminated until reaching a thickness of 0.8-1.4 mm.
However, Cisamolo teaches a laminated dough for puff pastry, cookies, and crackers (page 3, paragraph 9) wherein the laminated dough sheet has a thickness of 0.4-2 mm (page 7, paragraph 11), which falls within the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the process of Harte to include laminating the dough into sheets with a thickness of 0.4-2 mm as taught by Cisamolo.  Since Harte teaches that the sheetable dough can be used to produce pastries, cookies, or crackers, but did not disclose specific details regarding the sheeting process to make this baked products, a skilled practitioner would be motivated to consult an additional reference such as Cisamolo in order to determine a suitable sheeting method.  Therefore the selection of a value of thickness within the overlapping range would be obvious.

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 1, 8, and 9 over Villagran, Carey, and Mizrahi; claim 6, over Villagran, Carey, Mizrahi, and She; claim 7 over Villagran, Carey, Mizrahi, Huang, and Staff: Applicant’s arguments have been fully considered and are moot.
Applicant amended claim 1 to direct the process for obtaining a homogenous dough to exclude pre-gelatinization or gelatinization of the starch comprising the dough and 
However, in the new grounds of rejection, Harte serves as the primary reference which teaches the inclusion of native starches and does not disclose a pre-gelatinization or gelatinization step for the starch.  The Villagran reference is now merely used to teach the optimization of biaxial resistance and humidity in dough as required by claim 7.  Harte also teaches the inclusion of the remaining claimed ingredients and their amounts, while the Fukazawa reference teaches the step of adding water of 35-90°C and mixing at a speeding of 20-30 rpm for 4-8 minutes to obtain the dough.  Harte in combination with Fukazawa teaches all the limitations of claim 1; therefore, Applicant’s arguments are moot and the rejection of claim 1 is maintained herein.

Claim Rejection – 35 U.S.C. §103 of claim 6, over Villagran, Carey, Mizrahi, and She; and claim 7 over Villagran, Carey, Mizrahi, Huang, and Staff: Applicant’s arguments have been fully considered and are moot.
Applicant then argued that the She, Huang, and Staff references do not complement the teachings of the aforementioned prior art so that the scope of claims 6 and 7 is obvious in light of their combination.  Applicant concluded that claims 6-9 are patentably distinguished since they depend from claim 1 (Applicant’s Remarks, page 6, paragraphs 2-3).
However, in the new grounds of rejection Huang and Staff are still cited for their teachings regarding claim 7, but She no longer serves as prior art.  In the new grounds of rejection, Harte teaches a process for making dough which excludes pre-gelatinization or a gelatinization step and Harte in combination with Fukazawa, Huang, Villagran, and Staff teach all the limitations of claims 1 and 6-9; therefore, Applicant’s arguments are moot and the rejection of these claims are maintained herein.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791